Case 1:20-cv-24621-UU Document 4 Entered on FLSD Docket 11/13/2020 Page 1 of 5



                          U N ITED STA TES D ISTR ICT CO U R T
                          SO UTH ERN D IST RIC T O F FLO R IDA
                            C A SE N O :20-24621-CV -U N G AR O

  VICTOR A W ZA ,

          Plaintiff,



  SA NTIU SA CORP.,

            Defendant.



      O RD ER SE TTIN G IN IT IA L PLA N N IN G A ND SC H ED UL IN G CO N FER EN C E


       THIS CAU SE ishereby setting foran lnitialPlanning and Scheduling Conferencebçfore

 the H onorable UrsulaU ngaro,atthe U nited StatesCourthouse,400N .M iam iA venue,12th Floor,

 Courtroom 4,M iam i,Florida,on DECEM BER 18, 2020 at10:30 a.m .

       CounselforthePlaintiffts)isinstnlctedto providecopiesofthisorderto a11counselof
 record and to any unrepresentedpal-tiesthathave appeared in thecase.Pursuantto Fed.R.CiV.P.

 26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
 discoveryplan;thereafter,thepartiesareto file and serveaJointPlanning and SchedulingReport,

 togetherwithaproposedSchedulingOrder,andanattachedservicelistincludingtheparties'names,

 phone num bers and facsim ile num bers. The report and proposed order m ust be filed by

 DECEM BER 4,2020 and mustrecitethefollowing:

              A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
              third-party claim ,including the am ountof dam ages claim ed and any otherrelief
              sought.

              A brief sum m aly of the factsw hich are uncontested orw hich can be stipulated to
              w ithoutdiscovel'y.
Case 1:20-cv-24621-UU Document 4 Entered on FLSD Docket 11/13/2020 Page 2 of 5



               A briefsumm ary oftheissuesaspresently known.

               W hetherdiscovery should beconducted in phasesorlimited toparticularissues.

               A detailed scheduleofdiscovery foreach pal-ty.

               Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearmotionsand tocompletediscovery.

               Proposed approximatedatesforfinalpre-trialconferencesandtrial.

               Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
               A listofa1lpendingm otions,whethereachmotionis'ûripe''forreview,thedateeach
               motion becameripe,andasum lnaryoftheparties'respectivepositionswith respect
               to each ripe m otion.

        10.    Any uniquelegalorfactualaspectsofthecaserequiringspecialconsiderationbythe
               Court.

               Any potentialneed forreferencesto aspecialmasterormagistrate.

        12.    The status and likelihood ofsettlem ent.

        13.    SuchothermattersasarerequiredbyLocalRule16.1(B)and asmayaidtheCoul'
                                                                                 t
               in setting the case for status or pretrialconference and in the fair and expeditious
               administration and disposition ofthisaction.

                                   SER V ICE O F PR O C ESS
        N otw ithstanding the provisions of FederalR ule of CivilProcedure 4,the Plaintiffis
 ordered to serve and file returns ofservice on allD efendants prom ptly and atleastno later
 than 14 days prior to the Planning and Scheduling Conference. ln the event any D efendant
 rem ains unserved by thatdate,Plaintiffm ust include in the JointPlanning and Scheduling
 R eporta detailed explanation sufficientto show good cause for the failure to effectservice.
 lfPlaintifffailsto provide a sufficientexplanation,theunserved D efendantw illbe dism issed
 from the action w ithoutfurther notice.

                     ELE CTR O N ICA LLY STO R ED IN FO RM A TIO N
        Ifthepartiesanticipatethatelectl-onicallystoredinformation(''ESI'')willberelevanttothe
 parties'claim s and defenses, they m ust engage in discussions and arrive at a plan, which is
 proportionaland reasonablein relation to thenatureand com plexity ofthecase,forthepreselwation,
 identification,and production ofESI.Theplan shallbeseparately subm itted to theCoul'tatthetim e
Case 1:20-cv-24621-UU Document 4 Entered on FLSD Docket 11/13/2020 Page 3 of 5


 offilingtheproposed Scheduling OrderforCourtapproval.
         In formulating aplan,the partiesshallinclude,ifnecessary to thecase,theirstipulation
 regarding the specitication of the form ats in w hich docum ents are to be produced,the m etadata
 fields,ifany,thatwillberequested,them ethodsbywhich responsivedocum entswillbeidentified,
 the proceduresthey w illem ploy to protectclaim sofprivilege,and otherrequil-em ents,conditions
 orprovisionsthatthepaMiesbelievearenecessarytofacilitateandexpediteESIdocum entdiscovel-y.

        W ith respectto initialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
 discovery plan. The pal-tiesm ustcertify in the JointScheduling R epol'tthatsuch disclosureshave

 beenmadeunlessaparty objectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortotheInitialPlanning
 andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
        Absentpriorperm ission oftheCourt,neithera motion and itsincorporated m emorandum

 of1aw noran opposing m em orandum of1aw shallexéeed 6,000 w ords,and no reply m em orandum

 shallexceed3,000words.A1lpapersfiledwith theCoul'
                                                 tmustincludeacertificatebytheattorney,

 oranunrepresentedparty,thatthedocum entcomplieswiththetype-volum elim itation.Theperson

 preparing the certificate m ay rely on thew ord countofthe w ord-processing system used to prepare

 thedocument.Thecertificatemuststatethenumberofwordsin thedocum ent.ln computing any

 length lim itation,headings,footnotes,and quotationscounttow ard thelim itbutthefollow ing item s

 donot:coverpage'
                ,disclosurestatem ent;tableofcontents;tableofauthorities;addendum containing

 statutes,rules,orregulations'
                             ,certificatesofcounsel'
                                                   ,signature bloek;andproofofservice.

        In the eventthatm otionsare pending before the Coul4 atthe tim e ofthe Conference,the

 pal4iesshallbeprepared to argue,atthe Court's discretion,the m erits ofsuch m otions.

        ln the eventthe C ourt issues a Scheduling O rder prior to the lnitial Planning and
Case 1:20-cv-24621-UU Document 4 Entered on FLSD Docket 11/13/2020 Page 4 of 5



 Scheduling Conference based on the inform ation provided by the parties in their Joint

 Planning and SchedulingR eport,theC eurtw illnotify thepartiesw hethertheC onferencew ill

 be canceled.

       DONE AND ORDERED this           13th    day ofNovember,2020 atM iam i,Florida.




                                         U RSU LA U N G A R O
                                         UN ITED STA T ES D IST RIC T JUD G E

cc:al1counselofrecord
Case 1:20-cv-24621-UU Document 4 Entered on FLSD Docket 11/13/2020 Page 5 of 5




        C ourtroom R ules and Procedures due to C O V 1D -19

 The follow ing rules are in effectforthis courtroom :

    1.A 1lpersons M U ST rem ain outside the courtroom untilthe case you
      are here for is called.

    2.Allpersonsabovethe ageoftwo (2)yearsoldM UST wearamask.

    3.A1lpersonsM UST maintain a socialdistanceofsix (6)feetfrom
      non-household m em bers.

    4.lfyou w ould like others to attend the proceeding,and because all
      proceedingsareopen tothepublic,pleasecontactthejudge's
      courtroom deputy to obtain additionalinform ation on access to the
      coulroom .

    5.Failure to com ply w ith any ofthese rules m ay resultin the
      im m ediate rem ovalfrom the courtroom .

    6.Foradditionalinform ation regarding COV1D -19 and the Southern
      D istrictofFlorida,please visitour w ebsite at
      ww w .isd.uscoul4s.gov/col'onavirus

    7.lfduring yourvisityou w itness any concerns and/orissues
      regarding COVlD -l9,please go to ourw ebsite at
      ww w .isd.uscouds.gov/coronavil'us to subm ityour concerns.
